DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious a transfer belt unit for an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a transfer belt; 
a storage element storing therein information on the transfer belt; 
an electrical contact surface electrically connected to the storage element; and 
a holder positioned at the belt frame, the holder holding the electrical contact surface, the holder being movable relative to the belt frame,” [emphasis added]. Claims 2-24 are considered allowable by virtue of their dependence on claim 1. 
In the art of image forming apparatus, it is well-known attaching a storage element to store lifetime history and usage history of a consumable, namely a toner container, a developing cartridge, or collection unit. However, tracking the use of the transfer belt is overkill as this is not a common point of failure and tacking on the storage element from a developing cartridge is not an obvious modification for the transfer belt since, as state element does not quickly empty or degrade. One belt in the image forming apparatus that is known to degrade is the fixing belt, which is subject to high temperature and pressure. However, the art that applies to the fixing belt does not apply to the transfer belt as these belts are materially different and perform very different functions within the device. The fixing belt is often a sturdy material coated in PTFE (polytetrafuloroethylyene) so that even under the high heat and pressure needed to fix the transferred image onto the print medium, the print medium will not get stuck to the fixing belt. Instead a transfer belt has a base layer formed using a molding technique (extrusion, inflation, dep etc.) and a surface layer both of which have a certain amount of conductivity in order to transfer the image when a transfer bias is applied. 

Kim US 2009/0067872 A1 (Kim) teaches electric contacts and terminal for a cartridge but not for the transfer belt frame unit.
JP2017/049356 Tando teaches a fixing belt unit (111) with an electric contact (404). However, Tando fails to teach or suggest this for a transfer belt.
Hoshimoto et al. US 2016/0291535 A1 teaches a contact element (42) on a belt frame, but fails to teach or suggest a storage element for storing information on the transfer belt.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852